UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit



                            No. 02-30008




  MARIAN DIECIDUE ROLF, INDIVIDUALLY AND AS TUTRIX OF HER MINOR
CHILDREN, KEVIN PATRICK ROLF, JOSEPH EDWARD ROLF, NANCY CLARE
ELIZABETH ROLF, AND JAMES EDWARD ROLF, III

                                                Plaintiff - Appellee


                               VERSUS

      ACCESS TO ADVENTURE, INC.; ET AL

                                               Defendants


   ACCESS TO ADVENTURE, INC., CERTAIN UNDERWRITERS AT LLOYD’S
Subscribing to master contract number LOG 132 and certificate
number RV 01 512 025; WORLDWIDE OUTFITTERS AND GUIDES ASSOCIATION;
WORLDWIDE OUTFITTERS AND GUIDES ASSOCIATION, INC.; AND KRISTEN
THOMAS


                                             Defendants - Appellants



            Appeals from the United States District Court
                For the Eastern District of Louisiana
                             01-CV-3056-S


                          November 8, 2002


Before DAVIS, BARKSDALE and DENNIS, Circuit Judges.

PER CURIAM:*


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
     This case requires us to consider whether a district court

order granting an unquantified amount of costs, expenses and

attorney’s fees in connection with a 28 U.S.C. § 1447(c) remand

is a final appealable order.   We find that it is not and grant

the appellees’, Rolf et al., Motion to Dismiss the Appeal.

     Under 28 U.S.C. § 1291,   we may only review a district

court’s decision if it is “final.” A decision is “final” within

the meaning of § 1291 if it “ends the litigation on the merits

and leaves nothing for the court to do but execute the judgment.”

St. Louis I. M. & S. RY Co. v. Southern Express Co., 108 U.S. 24,

28-29 (1883).   Although the decision to remand an action to state

court under 28 U.S.C. § 1447(c) is not subject to appeal, a

judgment awarding costs, expenses and attorney’s fees for

improper removal under 28 U.S.C. § 1447(c) is appealable.     28

U.S.C. § 1447(d); Miranti v. Lee, 3 F.3d 925, 930 (5th Cir.

1993).   However,   “[a]n order awarding attorney’s fees or costs

is not reviewable on appeal until the award is reduced to a sum

certain.” Southern Travel Club, Inc. v. Carnival Air Lines, Inc.,

986 F.2d 125, 131 (5th Cir. 1993).   Thus, this court lacks

jurisdiction under § 1291 to entertain this appeal.

     The Motion to Dismiss is GRANTED.   The Motion for Sanctions

is DENIED.




the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                 2